Judgment unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum : Plaintiff proved a prima facie ease and it was error to have dismissed at the close of plaintiff’s ease. There were factual issues which should have been submitted to the jury for determination. (Appeal from judgment of Erie Trial Term dismissing plaintiff’s complaint against defendant Norwood, in an action for wrongful death, conscious pain and suffering.)
Present — Williams, P. J., Goldman, Henry and Del Yeeehio, JJ.